               Case 1:20-cr-10271-DPW Document 29 Filed 12/31/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )                    Case No.: 20-cr-10271-DPW
      v.                            )
                                    )
DAVID DEQUATTRO                     )
____________________________________)



                         NOTICE OF WITHDRAWAL OF APPEARANCE

          Pursuant to Local Rule 83.5.2 of the District of Massachusetts, the undersigned counsel

hereby files his Notice of Withdrawal of Appearance and terminates his representation of David

DeQuattro.


          For reasons, counsel states the following:

          1.       The undersigned is departing his current firm and taking a position at the firm of
                   Hinckley Allen next week. Mr. DeQuattro has informed counsel that his new
                   firm is in conflict with Mr. DeQuattro’s legal interests.

          2.       Co-counsel Attorney Weinberg has agreed to continue his representation of Mr.
                   DeQuattro in this matter.

          3.       None of the factors set out in L.R. 83.5.2 (A)-(D) are present and, therefore, a
                   motion to withdraw is not required.

          For the above reasons, it is necessary and appropriate that the undersigned file this
Notice.
         Case 1:20-cr-10271-DPW Document 29 Filed 12/31/20 Page 2 of 2




                                              Respectfully submitted,


                                               /s/ William F. Sinnott__________
                                              William F. Sinnott (BBO# 547423)
                                              BARRETT & SINGAL, P.C.
                                              One Beacon Street – Suite 1320
                                              Boston, MA 02108
                                              Telephone: (617) 720-5090
                                              wsinnott@barrettsingal.com
Dated: December 31, 2020



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on December 31, 2020.



                                               /s/ William F. Sinnott__________
                                              William F. Sinnott




                                                 2
